UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6568



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TAUBARI OLANYAN LATSON, a/k/a Tabar,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-95-193, CA-99-1662-2)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Taubari Olanyan Latson, Appellant Pro Se. Laura P. Tayman, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Taubari Olanyan Latson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Latson, Nos. CR-95-193;

CA-99-1662-2 (E.D. Va. Mar. 17, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2